UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1876


ROBIN J. VINESETT,

                Plaintiff - Appellant,

          v.

UNITED PARCEL SERVICE, INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:10-cv-00415-MOC-DCK)


Submitted:   April 29, 2013                   Decided:   June 6, 2013


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kirk J. Angel, THE ANGEL LAW FIRM, PLLC, Concord, North
Carolina, for Appellant.  Charles A. Gartland, II, Leslie W.
Bradenham, Susan B. Molony, ALSTON & BIRD, LLP, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robin J. Vinesett appeals from the district court’s

order   granting   summary     judgment   in   favor   of    United     Parcel

Service on his employment discrimination case.            We have reviewed

the record and the briefs filed by the parties and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.         Vinesett v. United Parcel Serv., Inc.,

No. 3:10-cv-00415-MOC-DCK (W.D.N.C. June 19, 2012).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before     this    court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                      2